TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-02-00514-CR

                                  Charles Robert Dorn, Appellant

                                                   v.

                                    The State of Texas, Appellee




        FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
          NO. 2011559, HONORABLE MICHAEL J. MCCORMICK, JUDGE PRESIDING




                              MEMORANDUM OPINION


                Appellant Charles Dorn appeals from his conviction of possession of a controlled

substance. See Tex. Health & Safety Code Ann. ' 481.115(a), (b) (West Supp. 2003). In his sole

point of error, appellant asserts that the evidence is legally insufficient to support his conviction.

We will affirm the judgment of the trial court.


                                           BACKGROUND




                On September 11, 2001, officers were dispatched to a location in south Austin to

investigate a report of a suspicious male. Officers detained appellant, who fit the caller=s description.

Following a warrant check that revealed an outstanding warrant, Officer Billy Parks placed appellant under
arrest. Prior to transporting appellant, the officer patted him down and searched his pockets but did not

search under his clothing. The officer then handcuffed appellant, placed him in the back seat of the

vehicle, put his backpack in the trunk, and drove him to jail.

                Prior to his shift, as is customary, Officer Parks had inspected his vehicle, including

checking the back seat for contraband or weapons. No one other than appellant rode in the back

seat of the patrol car that morning. While en route to the jail, the officer noticed that appellant

was moving around in the back seat. Suspecting appellant might have slipped a weapon or

contraband under the back seat during the drive, Officer Parks inspected the passenger side of

the back seat after removing appellant but did not find anything. After booking appellant, Officer

Parks checked the back seat again on the driver=s side and found a small plastic baggie

containing a white powdery substance by the seat belt. The substance was subsequently

determined to be 0.48 grams of cocaine. Appellant waived a jury trial and entered a not guilty

plea before the trial court.


                                            DISCUSSION

                Appellant contends the evidence is legally insufficient to affirmatively link him to

the contraband found by Officer Parks in the patrol car. Evidence is legally sufficient to support a

criminal conviction if, after viewing all the evidence in the light most favorable to the verdict, a

rational trier of fact could have found the essential elements of the offense beyond a reasonable

doubt. Jackson v. Virginia, 443 U.S. 307, 319 (1979); King v. State, 29 S.W.3d 556, 562 (Tex.

Crim. App. 2000). The standard is the same for both direct and circumstantial evidence.

Sutherlin v. State, 682 S.W.2d 546, 549 (Tex. Crim. App. 1984); Howard v. State, 972 S.W.2d 121,
124 (Tex. App.CAustin 1998, no pet.).              In order to prove unlawful possession of a controlled

substance, the State must prove that the defendant exercised care, custody, control, or

management over the substance, and that he knew the substance was contraband. Brown v.

State, 911 S.W.2d 744, 747 (Tex. Crim. App. 1995). Citing Brown, appellant argues that because

he was not in exclusive possession of the place where the contraband was foundCnamely a patrol

car owned by the City of AustinCthere must be evidence which affirmatively links him to the

contraband in such a way that it can be concluded that he had knowledge of the contraband and

exercised control over it. Id.

                 The Aaffirmative links@ rule is really a shorthand expression to identify what must be proven

in a prosecution for the possession of illegal drugs. Id. The accused must have exercised actual care,

control, or custody of the substance, as well as have been conscious of his connection with it and have

known what it was. Id. Evidence which affirmatively links him to the substance suffices for proof that he

possessed it knowingly. Id. It does not really matter whether this evidence is direct or circumstantial. Id.

In either case, the evidence must establish, to the requisite level of confidence, that the accused=s connection

with the drug was more than just fortuitous. Id. What an affirmative link essentially does is describe why

the circumstantial evidence in a particular case was sufficient for conviction. Id.

                 Appellant argues that because he was not in exclusive possession of the place where the

drugs were found, the State must affirmatively link the drugs to him. However, because the back seat was

clean before appellant was placed in it and no one other than appellant was in the patrol car that morning,

appellant was essentially in exclusive possession of the place where the drugs were found. Therefore, the


                                                       3
analysis is simply whether the circumstantial evidence in this case proves beyond a reasonable doubt that

appellant had knowledge and control of the drugs. Circumstantial evidence has been defined as Adirect

proof of a secondary fact which, by logical inference, demonstrates the ultimate fact to be proven.@

Martinets v. State, 884 S.W.2d 185, 188 (Tex. App.CAustin 1994, no pet.) (citing Eaglin v. State, 872

S.W.2d 332, 336 (Tex. App.CBeaumont 1994, no pet.).

                Circumstances supporting the trial court=s finding that appellant possessed cocaine

include: (1) uncontroverted evidence that the back seat of the police vehicle was inspected and

found to be clean by Officer Parks prior to his shift; (2) the search of appellant=s clothes was

incomplete before transport to the jail; (3) appellant=s movements in the back seat during

transport made the officer suspect an attempt to conceal contraband; and (4) no one other than

appellant was in the back seat of the patrol car that morning. Viewing all the evidence in the light

most favorable to the verdict, we hold that a rational trier of fact could find that appellant

knowingly possessed the cocaine.         Therefore, we hold there was sufficient evidence to support

appellant=s conviction.


                                           CONCLUSION

                Accordingly, the judgment of the trial court is affirmed.




                                                __________________________________________

                                                David Puryear, Justice

                                                   4
Before Chief Justice Law, Justices B. A. Smith and Puryear

Affirmed

Filed: May 15, 2003

Do Not Publish




                                            5